Judgment, Supreme Court, New York County (Herbert I. Altman, J., on motion; John Cataldo, J., at jury trial and sentence), rendered March 27, 2002, convicting defendant of attempted grand larceny in the second degree, and sentencing him to a term of lVs to 4 years, unanimously affirmed.
Contrary to defendant’s contention on appeal that the verdict *199was against the weight of the evidence, we find after reviewing this record that the People’s proof was overwhelming. The evidence established that defendant deceptively and repeatedly made thinly veiled threats (see People v Dioguardi, 8 NY2d 260, 269-270 [1960]) that defendant or other persons would harm the complainant or his family if the money being demanded was not paid.
Defendant’s challenge to the legal sufficiency of the grand jury evidence is foreclosed by CPL 210.30 (6) and is without merit in any event. Concur—Tom, J.P., Andrias, Marlow, Sullivan and Catterson, JJ.